EXHIBIT 10.5

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

The cash compensation of non-employee directors of WMS Industries for calendar
year 2007 remains unchanged from calendar year 2006, specifically:

 

Board of Directors Annual Retainer:

   Chairman   =  $ 500,000    Members   =  $ 30,000

Committee Annual Retainers:

    

Audit and Ethics Committee

   Chairman   =  $ 30,000    Members   =  $ 25,000

Compensation Committee

   Chairman   =  $ 10,000    Members   =  $ 5,000

Nominating and Corporate Governance Committee

   Chairman   =  $ 7,500    Members   =  $ 5,000

Gaming Compliance Committee

   Member   =  $ 10,000